 96DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDUarco,IncorporatedandInternationalUnion,United Automobile, Aerospace and AgriculturalImplementWorkers of America. Cases 9-CA-15126, 9-CA-15218, and 9-CA-15277DECISION AND ORDERMay 23, 1989BY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND HIGGINSOn December 19, 1988, Administrative LawJudge Elbert D. Gadsden issued the attached sup-plemental decision.The Respondent filed excep-tions and a supporting brief. The General Counseland Charging Party filed answering briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,' findings, 2and conclusions3 and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent,UARCO,Incorporated,Radcliff,Kentucky,itsofficers,agents, successors,and assigns, shall take the actionset forth in the Order.iWe agree with the judge's ruling that the discriminatee, MarthaLangdon, would have become a full-time employee on April 26, 1982, inthe absence of her unlawful discharge in 1980 In April 1983 the Re-spondent called Langdon and offered her a position with UARCO as atemporary on-call employee working I day out of 30 There is no disputethat in doing so the Respondent was offering Langdon a position thatwas significantly different from the position to which she was entitled tobe reinstatedThus, the Respondent failed to make her a valid offer ofreinstatement SeeCarter Lumber,227 NLRB 730 (1977) (employer's re-fusal to pay to the discriminatee upon his return to work the higher wagetowhich he was entitled constitutes a failure to make a valid offer ofreinstatement)See alsoIMCO,277 NLRB 962 (1985) (employer's offerof reinstatement at an amount less than that to which the discriminateewas entitled did not toll the employer's backpay liability)We view theremainder of the judge's findings about the effect of the Respondent's1983 offer as unnecessary to the decision Further, we specifically do notrely on any implication from the judge's decision that offers of reinstate-ment should be made by registered mail to be considered bona fide2The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings3The judge erroneously stated that Barbara Schuler, the plant manag-er's secretary, did not testify at the hearingWe have reviewed Schuler'stestimony and find that the judge's error in overlooking her testimonydoes not affect the outcome of the caseWe further note that the judgeoccasionally referred to the Respondent's deficient offer of reinstatementas having occurred in April 1982 instead of April 1983, as he elsewherefound These errors also do not affect our disposition of the caseDavind L Ness, Esq.,for the General CounselWilliamP.Treacy,Esq,of Lake Forrest,Illinois, for theRespondent..Irwin H. Cutler Jr, Esq,of Louisville, Kentucky, for theCharging PartySUPPLEMENTAL DECISIONSTATEMENT OF THE CASEELBERT D GADSDEN, Administrative Law Judge.Pursuant to a Decision and Order of the National LaborRelations Board in Cases 9-CA-15126, 9-CA-15218, 9-CA-15277, directing Respondent, Uarco, Incorporated,Radcliff,Kentucky, its officers, agents, successors, andassigns, to make Martha Langdon whole for loss of earn-ings and other benefits resulting from Respondent'sunfair labor practices in violation of Section 8(a)(1) and(3) of the National Labor Relations Act, and a contro-versy having arose over the duration of the backpayperiod and the amount of backpay due and owing toMartha Langdon under the Board's Order (286 NLRB55), and Respondent having stipulated to proceed to abackpay hearing, the Regional Director for Region 9issued this backpay specification and notice of hearing onMay 25, 1988, alleging the amount of backpay due underthe Board's OrderWith respect to the amount of backpay due MarthaLangdon as alleged in the backpay specification, the Re-spondent filed an answer on June 2, 1988, admitting thatLangdon's backpay period commenced on April 10, 1980(date of her discharge), but denying that it continuedafterApril 25 or 26, 1983, or both and affirmatively al-leging that on or about April 25 or 26, 1983, both Re-spondentmade a bona fide offer of reinstatement toLangdonRespondent also admits in paragraph 8(c) that Lang-don was employed as an on-call employee at the time ofher layoff on April 10, 1980, but it denies that her grossbackpay should be calculated in accordance with the av-erage gross earnings of three other on-call employees,because offers of full-time employment are not necessari-ly automatic.Respondent further denies that it is liable to Langdonfor backpay after April 6, 1982, because she was at alltimes since that date under an obligation to seek employ-ment reasonably consistent with her abilities and shefailed to do so, and, consequently, she is not entitled totravel expenses for any periodThe hearing in the above matter was held before me atElizabethtown,Kentucky, on August 31, 1988 Briefshave been received from counsel for the General Coun-sel, counsel for the Charging Party, and counsel for theRespondent, respectively,which have been carefullyconsideredOn the entire record in this case and from my observa-tion of the demeanor of the witnesses, I hereby make thefollowing294 NLRB No. 8 UARCO, INC.FINDINGS OF FACT1.BACKPAY SPECIFICATIONThe undisputed and credited evidence of record estab-lished that on September 30, 1987, the National LaborRelationsBoard(theBoard)issued itsDecision andOrder in 286 NLRB 55 (1987), directing Respondent,UARCO, Incorporated, to offer full reinstatement toMartha Langdon, and to make her whole for any loss ofearnings and other benefits, with interest, suffered as aresult of Respondent's unfair labor practices, in violationof Section8(a)(1) and(3)of the Act. A controversyhaving risen between the parties concerning the amountof backpay due under the terms of the Board's Order,the Regional Solicitor of the Board for Region 9, issuedthisbackpay specification alleging that backpay dueunder the terms of the Board's Order of September 30,1987, is as following.1.The calendar quarter gross backpay due MarthaLangdon was determined by the average earnings ineach calendar quarter of representative employees whoworked in jobs similar to Langdon's during the backpayperiod.2.Langdon's backpay period commences April 10,1980, the date of her discharge, and will end when shereceives a bona fide offer to reinstatement. However, forpurposes of this specification, backpay has been calculat-ed through March 31, 1988.3.At the time of her layoff (discharge), Langdon wasemployedas anon-call employee. From the date of herlayoff (April 10, 1980) and continuing through calendarquarter 1982-1, her gross backpay is calculated accord-ing to the average gross earnings of the three on-call em-ployees with the highest gross earnings in each of thosequarters.4.According to Respondent's practice, when a full-time job becomes available, it was offered to the mostsenior on-call employee. The Charging Party alleges thatunder this procedure, Langdon would have become afull-time employee as of April 26, 1982.5Respondent admits Langdon's interim earnings areas follows, and it is alleged that her gross backpay, ex-'Pursuant to Respondent's procedure the most senior on-call employeewho has worked in excess of 1000 hours in a calendar year is offered full-time employment when such job opening becomes available Respond-ent's records show that A Helm, an on-call employee hired after Lang-don's layoff,was converted to full-time employee status on April 26,1982Accordingly, Langdon's gross pay is based on Helm's quarterlyearnings for calendar quarters 1982-2 through 1983-22Langdon'sW-2 form covering her employment with St Mary &Elizabeth Hospital shows gross earnings of $5,520 48 in calendar year1982Langdon'sinterim earnings in each calendar quarter of 1982through 1987 are calculated as one-quarter of her gross earnings asshown on her W-2 forms for each of those years3Langdon's travel expenses are computed at a mileage rate or cents in19824 Langdon's travel expenses are computed at a mileage rate of 20 centsin calendar quarters 1983-1 and 1983-21 It is the Region's position that Respondent did not make Langdon avalid offer of reinstatement on April 25 or 26, 1983, or both According-ly, it is alleged that Respondent's backpay liability continue to accrueuntil a valid offer is made by Respondent to Langdon97penses, and net backpay by calendar quarters are as fol-lows:Yr. /Qtr.Gross PayInterimEarningsExpensesNetBackpay1982-21$2,780z$1,3803$65000$2,050001982-33,3321,380650001,302001982-43,5041,380650001,474 001983-11,9221,898465000674001983-251,5921,898650.00344001983-36 2,9211,8987 666 251,689251983-48 3,1931,898666 251,961.251984-14,0502,263666 252,453 251984-24,3222,263666 252,725 251984-34,2082,263666 252,611.251984-44,4732,263666 252,876251985-13,9882,385666 252,269 251985-24,4982,385666 252,779 251985-34,6542,385666 252,935 251985-45,3162,385666 253,597 251986-14,0382,612666 252,092251986-24,6732,612666 252,727 251986-34,3892,612666 252,443 251986-44,7682,612666 252,882 251987-13,8433,258666 251,251 251987-24,3783,258666 251,7862S1987-34,3979 3,258676 251,805251987-45,1093,258682 502,534 501988-1104,2843,749682 501,217 50Totals$99,946$56,497.256Summarizing the facts and calculations specifiedabove, the obligation of Respondent to make whole em-ployee Martha Langdon under the Board's Order will bedischargedby payment to her in the amount of$56,497.25, plus interest on the entire amount accrued tothe date of payment, minus the tax withholdings requiredby Federal and state laws.On April 6, 1988, Respondent and the General Coun-sel entered into the following stipulation (G.C Exh. 1-c).Respondent has not been able to reach agreementwith the Board on the amount of backpay dueMartha Langdon pursuant to the Board's September6A Helm quit her employment on or about September 4, 1983 Lang-don's gross pay in calendar quarter 1983-3 is computed by adding Helm'sgross earnings to September 4, 1983, plus the average gross earnings forthe remainder of this quarter of four full-time employees G Dixson, CLangley, G Ratliff, and M StarkLangdon's travel expenses are computed at a mileage rate of 20 5cents for calendar quarter 1983-3 through July 1987 of calendar quarter1987-38 For this quarter and the following ones through 1988-1, Langdon'sgross pay is calculated as the average gross earnings in each of said quar-ters of full-time employees GDixson, C Langley, G Ratliff, and MStark9Langdon's travel expenses are calculated at a mileage rate of 20 5cents in July 1987 and 21 cents from August 1987 to the end of the back-pay period16 Langdon's interim earnings in this quarter are based on biweeklygross earningsof $624 80 98DECISIONSOF THE NATIONALLABOR RELATIONS BOARD30, 1987 Order Therefore, Respondent reserved theright to a hearing before an Administrative LawJudge to determine the amount of backpay dueLangdonRespondent also reserved the right tohave the decision of the Administrative Law Judgereviewed by the board, and to seek review of theBoard's determination by a U S Court of AppealsIn such event, it is understood that the only issuebefore the Board or Court will be the amount ofbackpay due Langdon, since all other issues hereinhave been waivedGeneral Counsel's MotionIt is alleged in paragraph 8(b) of the backpay specifica-tion that it has been Respondent's practice to offer full-time employment to on-call employees when a full-timejob becomes available, and that Langdon would havebecome a full-time employee as of April 26, 1982.In paragraph 8(b) of Respondent's answer, Respondentadmits the above allegation but denies that offers of full-time employment are necessarily automatic.At the beginning of the hearing, counsel for the Gen-eralCounsel moved to strike that portion of the aboveanswer (par 8(b)) which denies that Respondent's "offersof full-time employment are not necessarily automatic,"because under Board Rules, a mere denial is not suffi-cient, but for matters within Respondent's knowledge,Respondent must set forth its basis for gross backpay for-mula Because Respondent failed to set forth either, theGeneral Counsel argues that Respondent's alleged nonau-tomatic qualifications on its eligibility for full-time em-ployment practice should be stricken In support of hismotion, the General Counsel cites Section 102 54(b) and(c)of the Board's Rules and Regulations, as well asHeck's Inc,282 NLRB 263 (1986), andUnited HydraulicServices,282 NLRB 645 (1987)Section 102 54(b) and (c) provide in pertinent part asfollows.(b).When a respondent intends to deny only apart of an allegation, the respondent shall specify somuch of it as is true and shall deny only the remain-derAs to all matters within the knowledge of therespondent, including but not limited to the variousfactors entering into the computation of gross back-pay, a general denial shall not sufficeAs to suchmatter, if the respondent disputes either the accura-cy of the figures in the specification or the premiseson which they are based The answer shall specifi-cally state the basis for such disagreement, settingforth in detail the respondent's position as to the ap-plicablepremises and furnishing the appropriatesupporting figures(c)If the respondent files an answer to thespecification but fails to deny any allegation of thespecification in the manner required by paragraph(b) of this section, and the failure so to deny is notadequatelyexplained,suchallegationshallbedeemed to be admitted to be true, and may be sofound by the Board without the taking of evidencesupporting such allegation, and the respondent shallbe precluded from introducing any evidence contro-verting the allegationThe language of Section 102.54(b) and (c) is clear andunqualified, and I find that paragraph 8(b) of Respond-ent's answer failed to comply with the explicit languageand intent of Section 102 54 (b) and (c) of the Rules. Ifurther find that theHeck's, Inc,andUnited HydraulicsServices,cases cited by the General Counsel supports hisargument.However, counsel for Respondent argues that sinceRespondent admits its general practice was to employthe most senior on-call employee for full-time jobs thatbecame available, it is now denying that the practice wasnot automaticNot being automatic, Respondent con-tends there was no way to plead figures or computebackpay in such an uncertain situation In response to thelatter argument the General Counsel contends that ifLangdon had not been hired full-time automatically, Re-spondent was nevertheless obligated to comply with theabove-cited Board's Rules and Regulations, by settingforth a formula for computing whatever Langdon's back-pay should have been Its failure to do so, the GeneralCounsel contends, was a failure to comply with the Reg-ulations, and the mere denial answer (par 8(b)) should bedismissed.The General Counsel is correct because the languageof Section 102.54 (c) is clear that, any answer which failsto deny an allegation of the specification as prescribed in102 54(b), by specifically stating the basis for disagreeingwith the accuracy of the figures, orthe premises on whichthey are based, shall also set forth in detail, the position asto the applicable premises and furnishing the appropriatesupporting figuresThe respondent's answer neglected todo this. Consequently, Respondent's answer (8(b)) states"except that UARCO denies that offers of full-time em-ployment are not necessarily automatic," and should be,and it hereby is, dismissed.IssuesThe issues presented for determination are1Whether Langdon would have become a full-timeemployee as of April 26, 19822Whether Respondent made a bona fide offer of rein-statement to Martha Langdon on April 26, 1982, therebytolling Respondent's backpay liability as of that date.3.Whether Langdon is entitled to travel expensesA Whether and When Langdon Would Have Becomea Full-Time EmployeeMartha Langdon testified that she was interviewed foran appointment by Ken Gardner, general manager forUARCO, who showed her through the plant and ex-plained that on-call employment meant she would becalledwhenever there was workWhen a work slow-down occurred, she would be laid off, but would be re-calledwhen work picked up Her initial employmentconversation with Gardner continued as follows-So we were talking and I asked him, "Do you havefull-time empoyment [sic] here9"and he said, "Oh UARCO, INCyes,we have full-time employees"I said:"Do youhire within the plant? The employees that are therenow part-time or on-call,would they have theoportunity to work full-timehere at UARCOT" Hesaid, "We post the jobs on the board and wheneveryou see a jobn[sic] that you like and if you thinkthat you're qualified for it, you can apply for it." Isaid, "How do you hire these people?"He said, "ifyou are qualified for the job,you would be hiredfull-time for that position"He also said, "Wewould want to go by seniorrty[sic] first, but if thequalifications were there,we would have to go withthe one who was more qualified"Isaid that I un-derstood thatIn its answer to the backpay specification and at thehearing, Respondent admitted thatit isits policy to offerfull-time employment to its most senior on-call employ-ees when jobs become available, but stated that such anoffer is not automatic. Such an offer will be made if theon-call employee's qualifications, performance, and timeand attendance are satisfactory to the supervisor of theparticular department in question. Additionally, with re-spect to Respondent's policy or preferences for convert-ing on-call employees to full-time employees, the Gener-alCounsel cites Respondent's promotion policy whichprovides in partA. Qualifyingfactors includeprevious job prefer-ences, absence and tardiness reccord, education,necessaryphysical skills,andmechanical skills.Whenall of thesefactorshave been considered, anindividual may be considered qualifiedfor a particu-lar positionB Employees from within the department, inwhich the vacancyexists,willbegiven first prefer-ence based on department seniorityAll persons inentry leveljob categories(grade 7)will not be con-sidered as being in a particular department If thedepartment seniority for women employees is equal,the lower employee number will receive preference.C Employeesfrom other departments will beconsidered based on company seniority. If the serv-ice date fortwo employeesisequal, the lower em-ployee number will receive preference[G.C. Exh.1,p 4]Conclusion99It is therefore clear from the unconverted evidence,and I find, that Respondent not only had a policy butalso a practice of converting temporary on-call employ-ees to full-time employees whenever a job became avail-able and the on-call employee satisfied the qualificationsfor the position.The Respondent not only partially ad-mitted this result but did not present any evidence to thecontraryConsequently,since the evidence does notshow that Langdon was discharged because she was un-qualified to perform the same job full time, and Respond-ent did not present any evidence that she was not quali-fied, I further find that it may be reasonably inferredfrom the evidence that Langdon,being the most senioron-call employee,would have become a full-time em-ployee on April 26, 1982 This position is supported bytheBoard's decision inHeck's Inc,282NLRB 263(1986), andUnitedHydraulic Services,282NLRB 645(1987),where the Board held that replacement employ-ee'sgross pay was a proper basis for computing thegross backpay of the discharged employee for reinstate-ment.B Did RespondentMake aBona FideOffer ofReinstatementto Langdon on April 25 or 26, 1983Administrative notice is taken by meof theBoard'sDecision and OrderinUARCO, Inc,286NLRB at 60 inwhichthe Board ordered Respondent(UARCO) to offerMartha Langdon full reinstatementto her job,and makeher whole forany loss of earnings and other benefits suf-fered as a result of the discrimination against her, withinterest computed as describedinNew Horizons for theRetarded,283 NLRB 1173 (1987)Respondent admits liabilityfor backpay to LangdonfromApril 10, 1980,untilApril 25 or 26, 1983or both,but contends its liability ends on eitheror both of thelatter dateswhen it offeredher reinstatementto her jobThe partiesstipulated thatMartha Langdon was hiredby RespondentApril 23, 1979, and the recordshows thatshe worked until she was discriminatelydischarged byRespondenton April10, 1980After ahearing, Respond-ent was ordered to reinstateLangdon toher previous jobwithbackpay plus interestTestimony ConcerningRespondent'sAlleged Offerto ReinstatementEvidence that Respondent'spracticewas in compli-ance with its promotion policies and what former Gener-alForeman Ken Gardnertold Langdonduring her inter-view for employment(G C Exh 4)shows that.1Martha Langdon startedworking forRespondent onApril 23, 1979, as atemporary on-call employee,and sheworked in an "auxiliary"job classification until herlayoff April10, 1980.2.Temporaryon-call employee A Helm started work-ing for Respondent in the auxiliary job classificationApril12, 1981, 2 years after Langdon was so employedNevertheless,Helm was converted from temporary on-call employee to full-time employee1year later, April26, 1982The testimony of Martha Langdon and Respondent'sformer general supervisor of indurstrial relations,RonaldBarger, in this regard,ishighly conflicting Langdon tes-tified that Barger telephoned her at home on Tuesday,April 26, 1983,identified himself,and asked her "Wouldyou like to come back as an employeeof UARCOT"Barger acknowledged he did speak with Langdon bytelephone on April 26, but said in response to advicefrom Respondent's vice president, James Brown, he firstcalled Langdonon April 25,1983, and told her he calledabout her former positionwith UARCOas a temporaryon-call employee, that he had work available, that hewould like to recall her to that position,and he offered itto her.Barger said after he assured Langdon the job 100DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwould be her former position as "temporary on-call,"Langdon explained that she was working part-time inLouisville and she would like to discuss his offer withher husband He said he thought that was a proper re-quest and that Langdon was to call him the next day,April 26However, Langdon denied she spoke with Barger bytelephone on April 25, but only on April 26 Instead, shemaintained that to the best of her recollection, she onlyspoke with Barger on April 26, at which time she said heoffered her her former position as a temporary on-call,and she said "that would be fine " She said she did notask Barger what was the pay because she just wanted ajob closer to homeIn this regard, Langdon further testified as followsQ Where did you live at the time you lastworked for UARCO?A. In Radcliff, KyQ When you worked for UARCO, how did youget to and from work?A I drove my own car.Q From where you lived in Radcliff to UARCOplant, how many miles was that?A Round trip is 90 miles.Thereafter, the parties stipulated that the difference inmileage between Langdon's home and her present em-ployment versus her home and UARCO's location is 50milesLangdon further denied that she told 'Barger shewould like to discuss the offer with her husband. Rather,she said she asked him when would he want her toreport for work, and he said, "Well, this Friday " Thus,she said she told him she was working weekdays at St.Mary & Elizabeth Hospital in Louisville and she wouldlike to give them 2 weeks notice Barger said, "No, Ican't allow that You need to come in this Friday." Afterreminding Barger that he was a part of management andhe would like such a notice from his employee, Langdonsaid Barger "Hee-Hawed" around there a little bit andthen finally said "Well, yes, okay. You can go ahead andgive two weeks notice But after the two weeks is up,we expect you to be here on a Friday night " (12.00),and she said, "okay."According to Barger, he offered Langdon the tempo-rary on-call position during his conversation with her onMonday, April 25. At that time, Langdon asked himwhen did he want her to report to work and didUARCO have work available because she wanted to dis-cuss the offer with her husband, who was unemployedbut doing part-time work Barger said, after he ultimate-ly agreed with Langdon to give the hospital 2 weeks'notice and to discuss the offer with her husband, Lang-don was to call him back the next day. Barger's testimo-ny is not clear as to how he understood Langdon was tocall him back the next day. His testimony is rather vagueas to whether Langdon told him she would call him orwhether he merely assumed she would call him. Lang-don denied she said she would call him the next day be-cause there was no need to call him before the expirationof the 2 weeks' notice to the hospitalNevertheless, Barger testified that Langdon called himthe next day, Tuesday, April 26 He said it was duringthis second conversation when Langdon told him shehad a part-time job in Louisville. He said she asked himhow much worktime was involved, and he told her thesame as before when she was a temporary on-callworker.At the end of their conversation he said hethought she was reporting to work that afternoon (April26).He said she asked what time and he told her 3 30,"sowe can get the paperwork cleared up " Langdonconsistently denied she told Barger she would call himback the next day, or that she in fact did call him andengaged in a second conversation the next day.Instead,Langdon testified that during her telephoneconversationwith Barger on April 26, she asked himhow many days would she be working and he respond-ed "Well it would be like what you worked before."She then asked him how many days a week they weretalking about Barger said "it could be one day out of 30,if that." Langdon said "One day out of thirty? I'm sorry,Icannot do that I have a steady job at St Mary's"Langdon said she told him even though it was only 2days a week, she at least knew she had an incomecoming in, which was her main support since she wassupporting her family because her husband had lost hisjob. She said she told Barger she was sorry but she couldnot accept that and Barger said, "That's fine. Thankyou," and informed her he would be sending her a letterthat day. He also told her he would appreciate it if shewould write him a letter stating that she declined hisoffer, and that his letter will also say the same thing."That I offered you a job and you turned it down."Langdon said she said "That's fine. Thank you "Barger further testified he told Langdon the on-callpeoplewere working about 3 days a week every 2weeks, but Langdon said she could not recall him tellingher thatAlthough Barger testified Langdon told him"You know f have to come in if I want to get a settle-ment through the Labor Board," and that she had talkedwith her lawyers last night, or some other time Langdondenied. she made any such statements to Barger. She alsodenied she told him she had no choice or recourse but tocome in, and asked him should she come in at 4 o'clock,should she come in the next week, or should she reportto the lobby area She said she only told Barger shewould report for work after the 2 weeks' notice to hercurrent employer Langdon also denied she asked Bargercould she start Tuesday, and work Wednesday andThursday, and take off Friday because Barger had al-ready informed her the job started that FridayBarger further testified that in response to instructionsfrom Vice President Brown to have one witness to hisoffer for reinstatement to Langdon, he had BarbaraSchuler, secretary to the plant manager, to listen in andtake notes of his first conversation about the offer withLangdon on April 25 He acknowledged he did not tellLangdon that Schuler was on the line and Langdon didnot know she was on the line. It is particularly notedthat Barger did not testify that he had secretary Schulerto listen in on a conversation with Langdon on April 26It is also noted that Barbara Schuler did not testify UARCO, INC101Barger said when he did not hear from Langdon afterhis second conversation with her on April 26, he againfollowed the instructions of Vice President Brown andprepared and mailed to Langdon the following registeredletter dated April 29, 1983Per our telecon on April 26, 1983, I offered youthe opportunity to return to the UARCO, Inc,Radcliff Plant as a temporary-on-call employeeThis job offer would have placed you in the samehourly position you held with our companyDue to your current employment at St Mary's &Elizabeth Hospital in Louisville, Ky, you declinedmy offer to return to your prior position with ourcompanyConclusionsIn determining whether Respondent made a bona fideoffer to reinstatement to Langdon on April 25 or 26,1983, it is first noted that the testimonial versions of thetwo witnesses is highly conflicting. Therefore, a resolu-tion of the credibility of the testimony of Langdon andBarger is based on the observed demeanor of the wit-nesses, efforts or failure of the witnesses to produce wit-nesses who were in a position to deny or to corroboratetheir respective versions, the reasonableness of the cir-cumstances surrounding the conduct of each witness, aswell as how practical and logical their actions wereunder the circumstances.The testimony of Langdon is not disputed that inApril 1982, Respondent's supervisor, Ronald Barger,telephonedMarthaLangdon, identified himself, andasked her if she wanted to return to work at UARCO inher same position, as a temporary on-call employee, andLangdon said "Yes " The conflict arises, however, (1) asto what date Langdon was to report to work, (2) wheth-er the work would involve the same number of hours (atleast 2 days per week), and (3) whether Langdon was tocall Barger the next day after she had discussed the offerwith her husband, and give Barger a definite answerwhether and when she would return to work.The evidence is without conflict that Barger askedLangdon to report to work on Friday, April 29, 1983Barger testified that Langdon told him she- would like totalkwith her husband about the offer and call him thenext day, but Langdon denied she told Barger she wouldlike to talk with her husband and call him the next dayHowever, the evidence is not in conflict that Langdonrequested 2 weeks to give notice to her current employer(the hospital). Initially, Barger was opposed to a 2-weekperiod for notice but after some discussions during theirconversation,he agreed. Barger admitted he agreedLangdon should have 2 weeks to give notice to her cur-rent employer, but later testified he assumed or under-stood Langdon was going to report to work on FridayBarger's testimony in this regard is vague, speculative,and inconsistent, and I find nothing probative in therecord to support such an assumption or understandingon his partMoreover, I received a distinct impressionfrom Barger's demeanor and his testimony that he wasnot telling the whole truth in this regardMeanwhile,Langdon's testimony denying she told Barger she wouldlike to talk with her husband about the offer and call himthe next day was unequivocal, consistent, and emphaticIwas persuaded by her demeanor and the circumstantialevidence of record that she was telling the truth and Icredit her testimony and discredit Barger's in this regardThe parties in this proceeding stipulated that the dif-ference inmilesbetween Langdon's home and herpresent employment (the hospital), and her home andUARCO, is 50 miles Langdon testified she wanted towork closer to her home, and it may be further inferredfrom the mileage differential that not only Langdon, butperhaps any person would prefer not to have to drive 50additionalmiles to and from work. This being so, I ampersuaded by Langdon's testimony that she did considerdistance from her home to work when she told Bargershe would return to work at UARCO, pending 2 weeks'notice to her employer (the hospital).Regarding how many hours work Barger's job offerwould involve, Barger first told Langdon it would be thesame job she previously performed for UARCO. Such astatement would convey to any reasonable mind that thejob would include at least the same, if not more, but cer-tainly no less, hours' work than the number of days perweek Langdon previously performed for UARCOLangdon had no reason to expect less hours' work whenRespondent was ordered by the Board to offer her rein-statement to her former position, or an equivalent one.Barger thereafter testified that he told Langdon herwork hours would be less than 2 days per week, in fact 1out of 30 days, and that she told him she would notaccept less hours than she previously worked becauseshe had to support her family. The latter statement byBarger is a change from his initial statement, tellingLangdon her job would be the same as before Underthese circumstances, Barger's later offer of 1 day out of30 was a rescission of his initial offer This change in lan-guage from his initial offer that she would have the samejob cannot be viewed as constituting a bona fide offer, oran offer made in compliance with the Board's OrderAdditionally,Langdon's refusal to accept Barger'soffer of less than 2 days per week would certainly notconstitute a rejection of a bona fide offer of reinstate-ment to her former or an equivalent position, as Re-spondent was ordered by the Board to do. The recordshows Langdon worked considerably more than 2 daysperweek when she worked for Respondent, and therecord shows that on-call employees working during Oc-tober 1982 through June 1983 worked hours greatly ex-ceeding 2 days a week and certainly not as few as 1 dayout of 30 days. Consequently, based on the demeanor ofBarger, his inconsistent statements, and his swift April29, 1983 letter to Langdon, accusing her of refusing hisoffer of reinstatement, I discredit Barger's testimony anddo not find that he made a bona fide offer of reinstate-ment to Langdon on April 25 or 26, 1983In fact, I find that Barger's offer of less than 2 days'work a week, or 1 day out of 30 days, was not a bonafide and valid offer of reinstatement to LangdonRain-bow Coaches,280 NLRB 166 (1986);Marlene Industries,234NLRB 285 (1978), GlassGuard Industries, 227NLRB 1140 (1977). 102DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMoreover, Barger's immediate response to Langdon'sdecline to accept 1 day's work out of 30 days was hisannouncement that he would send her a letter recitingher refusal to accept his offer of employment This in-stant reaction by Barger demonstrated how eager he wastoendRespondent's legal responsibility to reinstateLangdon His offer of less hours' work than Langdonhad previously performed, and his precipitant letter con-cluding she had refused reinstatement is clear evidenceof Respondent's lack of good faith in complying with theBoard's Order.Also, the difference in the mode of communication se-lected by Barger to transmit his job offer to Langdon,and the mode by which he transmitted his conclusionthat she refused his offer, is particularly noted Specifi-cally, it is interesting that Barger, in following the adviceof legal counsel to offer Langdon reinstatement in thepresence of a witness, elected to do so by telephone withthe secretary of the general manager eavesdropping onthe conversation I am persuaded that there was only onetelephone conversation, and he did not have her testifyto corroborate his testimonyMoreover, I do not con-ceive the latter method of communication as credible asamore probative certified letter, by which methodBarger elected to make a record of Langdon's refusal toaccept his job offer of less hours than Langdon previous-ly worked at UARCO.IfRespondentwas making a bona fide effort tocomply with the Board's Order of reinstatement, itwould appear that Barger would have elected, or thevice president and eminent legal counsel of Respondentwould have advised, that the offer of reinstatement betransmitted to Langdon by registered mail Certainly,that is the less confusing and more probative method fora business concern to prove compliance with a Board'sOrder. Instead, Respondent only elected to use a regis-tered letter to try to prove Langdon refused an invalidoffer of reinstatementHowever, I am not persuaded byRespondent's inept or contrived mode of communicationin trying to comply, or to make it appear it was comply-ing,with the Board's Order to reinstate Langdon.Consequently, I find that Respondent not only failedtoofferLangdon temporary on-call employment onApril 25 or 26, 1983, but it also neglected to offer herfull-time employment on April 26, 1982, in a job vacancyas senior on-call employee. At that time, Respondent,contrary to its policy and practice of employing the mostsenior temporary on-call employee for full-time work,employed A Helm in the full-time position, even thoughLangdon had more seniority than Helm Under these cir-cumstances, I further find that Helm and other full-timeemployees, Dixson, Langley, Ratliff, and Stark's hours ofwork and earnings after April 26, 1982, constituted aproper basis on which to compute full-time backpayowing to Langdon, as the backpay specification has es-tablished.Heck's Inc, United Hydraulic Services,supra.Langdon's Travel ExpensesRespondent denies in its answer that Langdon shouldbe entitled to travel expenses. However, as previouslyfound, Respondent admitted by stipulation at the hearingthatLangdon has to travel 50 additional miles to hercurrent employment than she would have had to traveltowork at UARCO Respondent also admitted that the50 mile computation set forth in the backpay specifica-tion is accurate, as alleged.The Board has held that a discriminatee is entitled tohave transportation expenses incurred in obtaining or re-taining interim employment deducted from interim earn-ings,when such expenses would not have been incurredbut for the discrimination of the employer against thediscriminateeAircraft & Helicopter Leasing and Sales, 227NLRB 644 (1976);RikalWest, Inc,274 NLRB 1136,1139 (1985)Since Langdon's expenses for traveling 50 additionalmiles to work at the hospital were incurred as a result ofRespondent's discrimination against her, such expensesare properly deductible from her interim earnings at hercurrent employerAircraft & Helicopter, Rikal West, Inc,supraEsterline Electronics Corp,290 NLRB 834 (1988), andHarrah's Club,158 NLRB 758 (1966), cited by Respond-ent, are not applicable to the facts in the instant case.Based on the foregoing credited evidence of record, Ifind that Respondent failed, as it alleged, to establish anyerrors in the computations of the backpay specification,or any errors in the premises on which they are basedConsequently, I further find Respondent liable for theamount of backpay set forth in the backpay specifica-tion I IORDERPursuant to Section 10(c) of the National Labor Rela-tions Act, as amended, the Respondent, UARCO, Incor-porated,Radcliff,Kentucky, their officers, agents, suc-cessors, and assigns, shall make Martha Langdon wholefor any wages or benefits loss, by paying to her personal-ly the amount of $56,497 25 plus interest on the entireamount accrued to the date of payment, minus the taxwithholdings required by Federal and state laws" If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses